Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 04/21/2022 is acknowledged.  
3.	Claims 111-122 and 130-136 are pending and under consideration.
4.	Applicant’s IDS documents filed on 04/21/2022 and 05/17/2022 have been considered. 
5.	The following missed rejections set forth below were brought to the Examiner’s attention by her SPE.   
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 111-119, 121-122, 131-136 and 159-160 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,345,751 (PTO-892; Reference A). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-40 of U.S. Patent No. 11,345,751 are directed to administering an antibody comprising reference SEQ ID NOs 19 and 24 (100% identical to instant SEQ ID NOs 19 and 24, respectively) to pregnant patients.
	Claims 119 and 121-122 are included in this rejection because pregnancy is divided into three trimesters and claims 119 and 121-122 are directed to administering the antibodies during each of the three trimesters, which covers the entire pregnancy.  Administering the antibodies during the three trimesters is inherent in the recitation of administering the antibody during pregnancy.
Claims 112-118, 131-136 and 159-160 are included in this rejection because it would have been obvious to have performed the method at the recited dosages and timing of administrations throughout pregnancy because the determination of all operable and optimal dosing and timing ranges is obvious because dosing and timing of administration are art-recognized result-effective variables which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage and timing is well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

8.	Claim 111-119, 121-122, 131-136 and 159-160 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/260,318 in view of Buyon et al. (PTO-892; Reference U) and Roopenian et al. (PTO-892; Reference V). 
The claims in copending ‘318 are drawn to pharmaceutical compositions comprising antibodies.  The antibodies have the sequences set forth as SEQ ID NO:1 and 2 (see ‘318 claims 11 and 22); these are identical to the instant sequences of SEQ ID NOs 19 and 24. 
The claimed invention differs from the claims of the ‘318 application in the recitation of administering the antibodies to pregnant women in order to treat a disease in the fetus or to reduce the risk of that fetus developing disease.  
Buyon et al. teaches that congenital heart block is an autoimmune disease that develops in fetuses and is caused by the transfer of antibodies from the pregnant mother to the developing fetus.  This transfer occurs via the FcRn receptor (In particular, page 653, first paragraph, whole document).  While maternal antibodies do not always cause disease in the developing fetus, their presence is a necessary precondition for the disease (In particular, page 654, first column, final paragraph; second column final sentence, whole document).  Buyon teaches that IVIG is a likely candidate therapy for this condition, and that its efficacy seems to be mediated at least in part by blocking FcRn (In particular, page 659 final paragraph to page 660 first complete paragraph, whole document).  
Roopenian et al. teaches that monoclonal antibodies against FcRn are therapeutics that can be used to block FcRn activity; (In particular, page 721 Box 1, page 722 Table 1, second column third paragraph, whole document)..
Therefore it would have been obvious to use the antibody products claimed in ‘318 by administering them to pregnant women at risk of transferring autoantibodies to their fetus, thereby arriving at the now-claimed method.  Buyon teaches that such transfer can lead to autoimmune disease in the fetus, and Roopenian teaches that one way to block this is by giving an antibody against FcRn.  Roopenian also provides an expectation of success in doing so; see in particular Figure 1b and the accompanying legend, which indicates that in humans the FcRn is accessible via the maternal blood.
	Claims 119 and 121-122 are included in this rejection because pregnancy is divided into three trimesters and claims 119 and 121-122 are directed to administering the antibodies during each of the three trimesters, which covers the entire pregnancy.  Administering the antibodies during the three trimesters is inherent in the recitation of administering the antibody during pregnancy.
Claims 112-118, 131-136 and 159-160 are included in this rejection because it would have been obvious to have performed the method at the recited dosages and timing of administrations throughout pregnancy because the determination of all operable and optimal dosing and timing ranges is obvious because dosing and timing of administration are art-recognized result-effective variables which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage and timing is well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.
9.	Claim 111-119, 121-122, 131-136 and 159-160 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/260,334 in view of Buyon et al. (PTO-892; Reference U) and Roopenian et al. (PTO-892; Reference V). 
The claims in copending ‘334 are drawn to pharmaceutical compositions comprising antibodies.  The antibodies have the sequences set forth as SEQ ID NO:1 and 2 (see ‘334 claims 1); these are identical to the instant sequences of SEQ ID NOs 19 and 24. 
The claimed invention differs from the claims of the‘334 application in the recitation of administering the antibodies to pregnant women in order to treat a disease in the fetus or to reduce the risk of that fetus developing disease.  
Buyon et al. teaches that congenital heart block is an autoimmune disease that develops in fetuses and is caused by the transfer of antibodies from the pregnant mother to the developing fetus.  This transfer occurs via the FcRn receptor (In particular, page 653, first paragraph, whole document).  While maternal antibodies do not always cause disease in the developing fetus, their presence is a necessary precondition for the disease (In particular, page 654, first column, final paragraph; second column final sentence, whole document).  Buyon teaches that IVIG is a likely candidate therapy for this condition, and that its efficacy seems to be mediated at least in part by blocking FcRn (In particular, page 659 final paragraph to page 660 first complete paragraph, whole document).  
Roopenian et al. teaches that monoclonal antibodies against FcRn are therapeutics that can be used to block FcRn activity; (In particular, page 721 Box 1, page 722 Table 1, second column third paragraph, whole document)..
Therefore it would have been obvious to use the antibody products claimed in ‘334 by administering them to pregnant women at risk of transferring autoantibodies to their fetus, thereby arriving at the now-claimed method.  Buyon teaches that such transfer can lead to autoimmune disease in the fetus, and Roopenian teaches that one way to block this is by giving an antibody against FcRn.  Roopenian also provides an expectation of success in doing so; see in particular Figure 1b and the accompanying legend, which indicates that in humans the FcRn is accessible via the maternal blood.
	Claims 119 and 121-122 are included in this rejection because pregnancy is divided into three trimesters and claims 119 and 121-122 are directed to administering the antibodies during each of the three trimesters, which covers the entire pregnancy.  Administering the antibodies during the three trimesters is inherent in the recitation of administering the antibody during pregnancy.
Claims 112-118, 131-136 and 159-160 are included in this rejection because it would have been obvious to have performed the method at the recited dosages and timing of administrations throughout pregnancy because the determination of all operable and optimal dosing and timing ranges is obvious because dosing and timing of administration are art-recognized result-effective variables which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage and timing is well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 111-119, 121-122, 131-136 and 159-160 are rejected under 35 U.S.C. 103 as being obvious over WO 2018/023136 (IDS filed on 06/10/2020; Reference 16). 
WO 2018/023136 teaches administering an antibody comprising reference SEQ ID NOs 19 and 24 (100% identical to instant SEQ ID NOs 19 and 24, respectively) to pregnant patients.
	Claims 119 and 121-122 are included in this rejection because pregnancy is divided into three trimesters and claims 119 and 121-122 are directed to administering the antibodies during each of the three trimesters, which covers the entire pregnancy.  Administering the antibodies during the three trimesters is inherent in the recitation of administering the antibody during pregnancy.
Claims 112-118, 131-136 and 159-160 are included in this rejection because it would have been obvious to have performed the method at the recited dosages and timing of administrations throughout pregnancy because the determination of all operable and optimal dosing and timing ranges is obvious because dosing and timing of administration are art-recognized result-effective variables which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage and timing is well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
11.	No claim is allowed. 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A message may be left on the examiner's voice mail service. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
July 30, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644